02-12-165-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00165-CV
 
 



Katrina
  Ellis
 
 
v.
 
 
City
  of Newark


§
 
§
 
§
 
§


From the 271st District
  Court
 
of
  Wise County (CV11-09-730)
 
March
  7, 2013
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed as moot.
          It is further
ordered that Appellant Katrina Ellis shall pay all costs of this appeal, for
which let execution issue.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00165-CV
 
 



Katrina Ellis


 


APPELLANT




 
V.
 




City of Newark


 


APPELLEE



 
 
----------
FROM THE 271st
District Court OF Wise COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          The
trial court granted a summary judgment in favor of Appellee City of Newark (the
City), ordering Appellant Katrina Ellis to remove a fence that she had
illegally erected on property adjacent to her property and to take no further
action, including erecting another fence or structure, on the adjacent property. 
Ellis appealed the summary judgment order, but the City has filed a motion to
dismiss the appeal as moot, arguing that there is no longer a justiciable
controversy between the parties because Ellis transferred ownership of her
property—200 Killough Street—to a third party.  When the judgment of this court
can have no effect on an existing controversy, a case becomes moot and should
be dismissed.  See Fed. Deposit Ins. Corp. v. Nueces Cnty., 886
S.W.2d 766, 766–67 (Tex. 1994); Moss-Schulze v. EMC Mortg. Corp., 280
S.W.3d 876, 877 (Tex. App.—El Paso 2008, pet. denied).  Because Ellis no
longer owns the property located at 200 Killough Street, and because there is
no argument or evidence that her purported ownership interest in the adjacent
property existed separate and apart from her ownership of 200 Killough Street, any
judgment that this court issues will have no effect because there is no longer
a justiciable controversy between Ellis and the City.  Therefore, we grant the
City’s motion to dismiss and dismiss this appeal as moot.
 
 
 
PER CURIAM
 
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  March 7, 2013




[1]See Tex. R. App. P. 47.4.